
	
		III
		110th CONGRESS
		1st Session
		S. RES. 210
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2007
			Mr. Lieberman (for
			 himself, Mr. Enzi,
			 Mr. Inouye, Mr.
			 Reid, and Mr. Conrad)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 27, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Honoring the accomplishments of Stephen
		  Joel Trachtenberg as president of The George Washington University in
		  Washington, DC, in recognition of his upcoming retirement in July
		  2007.
	
	
		Whereas Stephen Joel Trachtenberg has served since 1988 as
			 the 15th president of The George Washington University;
		Whereas Stephen Joel Trachtenberg served as the third
			 president of the University of Hartford in Hartford, Connecticut, from 1977 to
			 1988;
		Whereas Stephen Joel Trachtenberg, a native of Brooklyn,
			 New York, was an accomplished author, scholar, and educator, and has earned the
			 respect and admiration of his colleagues, peers, and students;
		Whereas Stephen Joel Trachtenberg earned a bachelor of
			 arts degree from Columbia University in 1959, a juris doctor degree from Yale
			 University in 1962, and a master of public administration degree from Harvard
			 University in 1966;
		Whereas Stephen Joel Trachtenberg was selected as a
			 Winston Churchill Traveling Fellow for study in Oxford, England, in
			 1968;
		Whereas Stephen Joel Trachtenberg was celebrated by the
			 Connecticut Region of Hadassah with the Myrtle Wreath Award in 1982, was
			 presented with The Mt. Scopus Award from Hebrew University in Jerusalem in
			 1984, and received the Human Relations Award from the National Conference of
			 Christians and Jews in 1987;
		Whereas Stephen Joel Trachtenberg was honored with the
			 Distinguished Public Service Award from the Connecticut Bar Association in
			 1988, and was recognized by the Hartford branch of the National Association for
			 the Advancement of Colored People for his contributions to the education of
			 minority students;
		Whereas Stephen Joel Trachtenberg received the
			 International Salute Award in honor of Martin Luther King, Jr. in 1992, and the
			 Hannah G. Solomon Award from the National Council of Jewish Women;
		Whereas Stephen Joel Trachtenberg was awarded the John Jay
			 Award for Outstanding Professional Achievement in 1995 by Columbia University,
			 the Newcomen Society Award, and the Spirit of Democracy Award from the American
			 Jewish Congress;
		Whereas Stephen Joel Trachtenberg received an honorary
			 doctor of medicine degree from the Odessa State Medical University in Ukraine
			 in 1996, the Distinguished Service Award from the American Association of
			 University Administrators, and the B’nai B’rith Humanitarian Award;
		Whereas Stephen Joel Trachtenberg received the Department
			 of State Secretary’s Open Forum Distinguished Public Service Award in 1997, and
			 the Grand Cross, the highest honor of the Scottish Rite of Freemasonry;
		Whereas Stephen Joel Trachtenberg Day was
			 declared by resolution of the Council of the District of Columbia on January
			 22, 1998, in honor of his commitments to minority students, scholarship
			 programs, public school partnerships, and community service;
		Whereas Stephen Joel Trachtenberg was honored by Boston
			 University in 1999, where he previously served as a vice president and as an
			 academic dean, with an honorary doctor of humane letters degree;
		Whereas Stephen Joel Trachtenberg received the Tree of
			 Life Award from the Jewish National Fund;
		Whereas Stephen Joel Trachtenberg was named a
			 Washingtonian of the Year 2000 by Washingtonian Magazine, was decorated as a
			 Grand Officier Du Wissam Al Alaoui by King Mohammed VI of Morocco in 2000, and
			 was awarded the Order of St. John of Jerusalem, Knight Grand Cross for
			 Distinguished Service to Freemasonry and Humanity;
		Whereas Stephen Joel Trachtenberg received honorary doctor
			 of laws degrees from Southern Connecticut State University, the University of
			 New Haven, Mount Vernon College, and Richmond College in London;
		Whereas Stephen Joel Trachtenberg was named a Fellow of
			 the American Academy of Arts and Sciences, and was awarded the Department of
			 the Treasury’s Medal of Merit;
		Whereas Stephen Joel Trachtenberg received the
			 Humanitarian Award from the Albert B. Sabin Institute, and the District of
			 Columbia Business Leader of the Year Award from the District of Columbia
			 Chamber of Commerce;
		Whereas Stephen Joel Trachtenberg performed public service
			 as an attorney with the Atomic Energy Commission, as an aide to former Indiana
			 Representative John Brademas, and as a special assistant at the Department of
			 Health, Education, and Welfare;
		Whereas Stephen Joel Trachtenberg authored
			 Reflections on Higher Education, published in 2002,
			 Thinking Out Loud, published in 1998, and Speaking His
			 Mind, published in 1994;
		Whereas Stephen Joel Trachtenberg serves on the boards of
			 the Chief of Naval Operations Executive Panel and the International Association
			 of University Presidents, and as a member of the Council on Foreign
			 Relations;
		Whereas Stephen Joel Trachtenberg, as president of The
			 George Washington University, opened new buildings for the School of Business
			 and the Elliott School of International Affairs and a new hospital, and added
			 the Mount Vernon Campus, formerly the Mount Vernon College for Women, to the
			 university;
		Whereas Stephen Joel Trachtenberg, as president of The
			 George Washington University, created 5 new schools, the School of Public
			 Health and Health Services, the School of Public Policy and Public
			 Administration, the College of Professional Studies, the Graduate School of
			 Political Management, and the School of Media and Public Affairs;
		Whereas Stephen Joel Trachtenberg, as president of The
			 George Washington University, reinvented the university’s
			 position and positive reputation as Washington, DC’s center of
			 scholarship;
		Whereas Stephen Joel Trachtenberg will continue, after
			 retiring as the third-longest-serving president of The George Washington
			 University, as University Professor of Public Service and President Emeritus;
			 and
		Whereas Stephen Joel Trachtenberg and his wife, Francine
			 Zorn Trachtenberg, have 2 sons, Adam and Ben: Now, therefore, be it
		
	
		That the Senate—
			(1)honors and
			 salutes the accomplishments of Stephen Joel Trachtenberg and recognizes his
			 deeds throughout his 19 years of service as president of The George Washington
			 University in Washington, DC;
			(2)recognizes the
			 accomplishments and achievements of Stephen Joel Trachtenberg in higher
			 education, as an author, as an attorney, and as a public official; and
			(3)based upon his
			 service, extends its appreciation to Stephen Joel Trachtenberg in recognition
			 of his retirement as president of The George Washington University.
			
